DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-10, 13-18, 21-26 are pending.
Allowable Subject Matter
Claims  1, 2, 5-10, 13-18, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s AFCP amendment and arguments filed 9 May 2022 pages 18-19 regarding the independent claims 1, 9, 17 as amended have been fully considered and found persuasive. Newly added dependent claims 21-26 recite limitations similar to other allowable dependent claims thus are also allowable.
A relevant prior art Miao  et al (US 20120117605) teach a P2P network has a content provider and a plurality of peers viewing the same video streaming channel. The plurality of peers uses the same hash function to join the same live stream channel to form a DHT-network, and each peer has a predecessor node and a successor node. Stream data in P2P network is published by using a mapping of distributed hash table, in combination with an algorithm, to select a recording peer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        19 May 2022